Case 1:18-cv-03202-DKC Document 48-16 Filed 07/22/20 Page 1 of 4




               EXHIBIT 16
Case Information                                                             http://casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseId=...

                          Case 1:18-cv-03202-DKC Document 48-16 Filed 07/22/20 Page 2 of 4
                                                         Circuit Court of Maryland
                                                               Go Back Now

          Case Information


           Court System: Circuit Court for Baltimore City - Criminal System
           Case Number: 114301009 Case Status: CLOSED
           Status Date: 04/06/2015
           Tracking Number: 146105224112         Complaint No: 4J02959
           District Case No: 6B02282048
           Filing Date: 10/28/2014       Incident Date: 10/07/2014


          Defendant Information


           Defendant Name: CURTIS, TYRELL
           Race:BLACK             Sex: MALE
           DOB:10/14/1985
           Address:3830 ELM CROFT ROAD
           City: RANDALLSTO State: MD Zip Code: 21133

           ALIAS: CURTIS, TYRELL J
           Address:DEF

           ALIAS: CURTIS, TYRELL JOHN
           Address:DEF


          Charge and Disposition Information



              (Each Charge is listed separately. The disposition is listed below the Charge)

            Charge No:         1
            CJIS/Traffic Code: 1 1609
            Description:       FIREARM POSS W/FEL CONVICT
            Disposition:      CLOSED - JEOPARDY OR OTHER CONVICTION
            Disposition Date: 04/06/2015

            Charge No:         2
            CJIS/Traffic Code: 1 1106
            Description:       REG FIREARM:ILLEGAL POSSESSION
            Plea:               GUILTY Plea Date: 04/06/2015
            Disposition:        SENTENCED
            Disposition Date:   04/06/2015
            Verdict:            GUILTY Verdict Date: 04/06/2015
            Sentence Starts: 10/07/2014        Sentence Date:04/06/2015
            Sentence Time: Yrs: 03 Mos: 00 Days: 00 Confinement : NC

            Charge No:         3
            CJIS/Traffic Code: 1 5212
            Description:       HANDGUN ON PERSON: CARRY/WEAR
            Disposition:      CLOSED - JEOPARDY OR OTHER CONVICTION
            Disposition Date: 04/06/2015

            Charge No:         4
            CJIS/Traffic Code: 1 0233
            Description:       CDS: POSS W/INT MANF/DISTR/DISP
            Disposition:      CLOSED - JEOPARDY OR OTHER CONVICTION
            Disposition Date: 04/06/2015




1 of 3                                                                                                                              4/6/2020, 11:07 PM
Case Information                                                             http://casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseId=...

                          Case 1:18-cv-03202-DKC Document 48-16 Filed 07/22/20 Page 3 of 4
            Charge No:         5
            CJIS/Traffic Code: 1 0573
            Description:       CDS: POSS-MARIJUANA 10 GRAMS+
            Disposition:      CLOSED - JEOPARDY OR OTHER CONVICTION
            Disposition Date: 04/06/2015

            Charge No:         6
            CJIS/Traffic Code: 1 1285
            Description:       ILLEGAL POSS AMMO
            Disposition:      CLOSED - JEOPARDY OR OTHER CONVICTION
            Disposition Date: 04/06/2015


          Related Person Information


           Name:JOHNSON, MARCI T
           Connection:ASST PUBLIC DEFENDER
           Address:201 ST PAUL PLACE
           City: BALTIMORE State: MD Zip Code: 21202

           Name:ANDERSON, CERONE
           Connection:ASST STATES ATTORNEY
           Address:120 E BALTIMORE ST #951
           City: BALTIMORE State: MD Zip Code: 21202

           Name:PILLION, MATTHEW
           Connection:ASST STATES ATTORNEY
           Address:120 E BALTIMORE STREET
           City: BALTIMORE State: MD Zip Code: 21202

           Name:EISEMAN, SCOTT F
           Connection:POLICE OFFICER

           Name:KINCAID, DAVID R
           Connection:POLICE OFFICER

           Name:GILLESPIE, COREY A
           Connection:POLICE OFFICER


          Event History Information



           Event           Date          Comment
           CASI      10/28/2014          CASE ADDED THROUGH ON-LINE ON THIS DATE 20141103
           CCPH      11/03/2014          COMMITMENT PENDING HEARING-BAIL SET $15,000
           MOTF      11/06/2014          MOTION FOR SPEEDY TRIAL
           MOTF      11/06/2014          MOTION TO PRODUCE DOCUMENTS
           MOTF      11/06/2014          REQUEST FOR DISCOVERY
           MOTF      11/06/2014          MOTION TO SUPPRESS PURSUANT TO MD 4-252 AND 4-253
           MOTF      11/06/2014          MOTION FOR GRAND JURY TESTIMONY
           MOTF      11/06/2014          DEMAND FOR CHEMIST
           FILE      11/06/2014          FILED APD - JOHNSON, MARCI T , ESQ 825608
           TRAK      11/26/2014          ASSIGNED TO TRACK A - 60 DAYS ON 11/26/2014
           HCAL      11/26/2014          P17;0930;636 ;ARRG; ;TSET; ;JACKSON, PHILIP;8E9
           HCAL      02/05/2015          P46;1100;404E;JT ; ;POST;DIV;PETERS, CHARLES;8E3
           HWNO      02/05/2015          POSTPONEMENT FORM FILED; HICKS (MD RULE 4-271) NOT WAIVED
           HCAL      04/06/2015          P46;1100;404E;JT ;GP;JUDG; ;SFEKAS, STEPHEN;8E4
           CCAS      04/06/2015          CASE CLOSED - ALL COUNTS DISPOSED Q326


           This is an electronic case record. Full case information cannot be made available either because of legal restrictions




2 of 3                                                                                                                              4/6/2020, 11:07 PM
Case Information                                                              http://casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseId=...

                          Case 1:18-cv-03202-DKC Document 48-16 Filed 07/22/20 Page 4 of 4
           on access to case records found in Maryland Rules, or because of the practical difficulties inherent in reducing a case
                                                      record into an electronic format.




3 of 3                                                                                                                               4/6/2020, 11:07 PM
